     Case 2:19-cv-00028-JLS-KS Document 59 Filed 09/07/21 Page 1 of 1 Page ID #:3731




 1
 2                                                                 JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
       MARQUISE ELMO CALIZ,              ) NO. CV 19-00028-JLS (KS)
11                                       )
                   Petitioner,
12                                       )
            v.                           ) JUDGMENT
13                                       )
14     WARDEN,                           )
                                         )
15                     Respondent.       )
16     _________________________________ )

17
18           Pursuant to the Court’s Order, IT IS ADJUDGED that this action is dismissed with
19     prejudice.
20
21
22     DATED: September 07, 2021                        ________________________________
23                                                           JOSEPHINE L. STATON
                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28
